Citation Nr: 0933478	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-00 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to service connection for Guillian-Barre 
Syndrome (GBS), to include as secondary to residuals of a 
fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 and August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  Jurisdiction over 
the Veteran's case was subsequently transferred to the 
Winston-Salem, North Carolina RO.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  DRO hearings were scheduled and subsequently 
held in August 2004 and January 2006 at the Phoenix, Arizona 
RO.  The appellant testified and the hearing transcripts are 
of record.  The Board also notes that the appellant requested 
a Central Office Board hearing in connection with the current 
claims as well.  The Central Office hearing was subsequently 
scheduled and held in November 2008.  The appellant and the 
appellant's spouse testified at that time and the hearing 
transcript is of record.

In April 2009, the Board requested the opinion of medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in June 2009.  In June 
2009, the Board informed the appellant that it had requested 
a specialist's opinion in conjunction with the adjudication 
of his appeal, provided him with a copy of the opinion and 
indicated that he was entitled to submit additional evidence 
or argument provided within 60 days of the date of that 
letter.  In response, in July 2009, the appellant 
acknowledged the specialist's opinion and submitted further 
evidence, along with a waiver of RO consideration.  As such, 
the Board will proceed with the consideration of his case.


FINDINGS OF FACT

1.  The medical evidence fails to show that the Veteran has 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity due 
to his service-connected disabilities.

2.  The Veteran is not permanently and totally disabled due 
to blindness in both eyes with 5/200 visual acuity or less, 
or the anatomical loss or loss of use of both hands due to 
his service-connected disabilities.

3.  The medical evidence shows that the Veteran's Guillian-
Barre Syndrome was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant 
have not been met.  38 U.S.C.A. §§ 2101(a), 2101(b), 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.809, 3.809a (2008).

2.  Guillian-Barre Syndrome was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claim of entitlement to 
service connection for GBS, to include as secondary to 
residuals of a fracture of the left tibia and fibula, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the appellant in December 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In regard to the Veteran's claim of entitlement to specially 
adapted housing or a special home adaptation grant, the Board 
notes that the VCAA duty to notify was not satisfied by way 
of a letter sent to the appellant.  The Board notes that 
where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g., Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).

In this case, the error was harmless because the Veteran was 
provided sufficient notice in the Statement of the Case and 
Supplemental Statement of the Case such that a reasonable 
person would have understood what was necessary in order to 
prove entitlement to the benefit sought.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent 
treatment records.  The Veteran submitted private treatment 
records from Paradise Valley Hospital, Arrowhead Community 
Hospital, and Drs. D., B., W., P., N., and V., and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded VA medical examinations in March 
2005 and May 2006.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks service connection for GBS, to include as 
secondary to residuals of a fracture of the left tibia and 
fibula.  He contends that his current GBS is due to his lower 
leg wound which is a residual of a fracture of the left tibia 
and fibula.

The service treatment records show that the Veteran was 
struck by an Army ambulance while in service.  He sustained 
an open fracture of the left distal tibia and fibula.  The 
area of the break was noted to have several small draining 
sinuses.

The post-service treatment records reveal that the Veteran 
has complained of, was diagnosed with, and was treated for 
the residuals of his in service fracture of the distal left 
tibia and fibula.  The Veteran's post service treatment 
records reveal that the Veteran has been diagnosed with GBS.  
In addition, the Veteran's post-service treatment records 
reveal that the Veteran has been diagnosed with and treated 
for chronic infections of the left leg.  However, the 
Veteran's post service treatment records do not provide any 
indication that the Veteran's current GBS may be related to 
his active service or the residuals of his in service 
fracture of the distal left tibia and fibula including any 
infection.

In March 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  After examination the Veteran was 
diagnosed with GBS.  The examiner rendered the opinion that 
although GBS is of uncertain etiology and is sometimes 
precipitated by surgeries or infections, it is unlikely that 
the Veteran's GBS is related to the Veteran's leg infection 
because GBS usually develops within 6 months of the 
infection.

In May 2006 the Veteran was afforded a VA C&P examination 
regarding his claim of entitlement to service connection for 
GBS.  After examination the Veteran was diagnosed with GBS.  
The examiner rendered the opinion that the Veteran's GBS was 
not caused by or a result of the Veteran's left lower 
extremity condition including the Veteran's chronic ulcer 
condition.  The examiner indicated that while GBS may be 
caused by certain infections, the examiner found no 
literature that indicated that GBS could have been caused by 
the Veteran's leg ulcer condition.

In April 2009 a medical specialist opinion was requested 
regarding the etiology of the Veteran's current GBS.  In June 
2009 a neurologist provided an opinion regarding the etiology 
of the Veteran's GBS.  After examining the record, the 
neurologist noted that GBS was thought to be an immune 
neuropathy and that up to two thirds of cases area associated 
with preceding infection which usually had an acute onset.  
The causative infection was noted to be either viral or 
bacterial.  The physician noted that known causative agents 
included Campylobacter jejuni, the herpes virus, 
cytomegalovirus, and Ebstein-Barr.  Suspected causative 
agents were noted to include Chlamydia, myobacteria, and the 
virus that causes measles.  The physician noted that more 
rarely GBS has been associated with surgery, immunizations, 
trauma, pregnancy, Hodgkin's disease, chemotherapy, HIV, and 
connective tissue disease.  The physician noted that the 
literature does not support acute or chronic wound infection 
as associated with causing GBS.  The physician rendered the 
opinion that the Veteran's GBS was not due to residuals of 
left tibial and fibular fractures.

In light of the evidence, the Board finds that service 
connection for GBS, to include as secondary to residuals of a 
fracture of the left tibia and fibula, is not warranted.  The 
Veteran is currently diagnosed with GBS.  After examination 
in May 2006, the examiner rendered the opinion that the 
Veteran's GBS was not caused by or related to the Veteran's 
chronic ulcer condition.  In a June 2009 opinion letter 
submitted by a medical specialist, the physician rendered the 
opinion that the Veteran's GBS was not due to the Veteran's 
residuals of a fracture of the left tibia and fibula 
indicating the medical literature did not support the 
contention.  As such, entitlement to service connection for 
GBS, to include as secondary to residuals of a fracture of 
the left tibia and fibula, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for GBS, to include as secondary to residuals of a fracture 
of the left tibia and fibula, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Specially Adapted Housing and Special Home Adaptation 
Grant

The Veteran claims entitlement to specially adapted housing 
or, in the alternative, a special home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
Veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

In October 2003 the Veteran was afforded a VA C&P orthopedic 
examination.  The Veteran reported the examination in a 
wheelchair and indicated that he had been in the chair for 
four months because he could not walk using his legs.  The 
examiner did not provide an opinion regarding whether the 
Veteran was unable to walk using his legs what condition 
caused the Veteran's inability to walk.

In May 2006 the Veteran was afforded a VA C&P examination.  
The examiner indicated that the Veteran could walk 
approximately 20 feet using either a walker or crutches.  The 
Veteran was noted to use a power chair for longer walks and 
to be able to drive short distances.  The Veteran was noted 
to keep his left leg elevated at all times to prevent 
swelling.

The medical evidence of record does not reveal that the 
Veteran has visual acuity in either eye of 5/200 or less or 
anatomical loss or loss of use of either hand.

The Veteran is in receipt of service connection for 
posttraumatic stress disorder, evaluated as 50 percent 
disabling, residuals of a fracture of the left tibia and 
fibula, evaluated as 30 percent disabling, lumbar spine disk 
bulge with facet arthrosis associated with residuals of a 
fracture of the left tibia and fibula, evaluated at 20 
percent disabling, scaring of the left lower leg, evaluated 
as 10 percent disabling, and shortening of the left lower 
extremity associated with residuals of a fracture of the left 
tibia and fibula, evaluated as 10 percent disabling.  The 
Veteran has a combined disability evaluation of 80 percent.  
The Veteran is in receipt of a 100 percent evaluation for 
individual unemployability.

In regard to the Veteran's claim of entitlement to specially 
adapted housing, the Board notes that the Veteran is not 
entitled to compensation for permanent and total service-
connected disability, does not have visual acuity in either 
eye of 5/200 or less, or anatomical loss or loss of use of 
either hand.  While the Veteran has loss of use of the left 
lower extremity, he does not have loss or loss of use of 
either upper extremity.  As such, entitlement to specially 
adapted housing must be denied.

As for entitlement to a special home adaptation grant, the 
medical evidence also does not show that the Veteran is 
entitled to receive compensation for permanent and total 
disability due to blindness in both eyes or anatomical loss 
or loss of use of both hands.  As such, the preponderance of 
the evidence is also against finding that the Veteran is 
entitled to a special home adaptation grant.


ORDER

Service connection for Guillian-Barre Syndrome is denied.

Entitlement to specially adapted housing is denied.

Entitlement to special home adaptation grant is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


